DETAILED ACTION
Response to Amendments
The amendment filed on 8/18/2022 has been entered.  
Claims 1-8, 15-18, and 21-28 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “approximately” in claim 22 and 24 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what deviation from 8mm is covered under the scope of the claim.  Is 8.5mm or 10mm approximately equal to 8mm?  
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-4, 6, 8 15-16, 21, 23, 25 27-28 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20140025105 of Whitman et al. (henceforth referred to as Whitman).
Regarding claim 1, Whitman teaches a tissue fastening device (Whitman: 1610, 11a) comprising: 
a body (Whitman: 604, 606) configured to include a plurality of fasteners (Whitman: 606); 
an anvil (Whitman: 50) rotatable relative to the body (Whitman: figs. 4a-c); 
a tissue cutting device (Whitman: 51), wherein the body comprises a longitudinal channel (Whitman: 604e) configured to receive the tissue cutting device; 
a fastener actuator (Whitman: 603b) configured to move proximally relative to the body to deploy the plurality of fasteners from the body (Whitman: para 0048, 0051, see also para 0052-0056 and 0106 for detailed explanation of fastener actuation); and 
an actuation wire (Whitman: 605, please note “wire” as defined by Macmillan dictionary is “a long thin piece of metal”, therefore the claims as recited are anticipated. https://www.macmillandictionary.com/dictionary/american/wire_1#wire_4  Accessed 11/19/2022) coupled to the tissue cutting device and the fastener actuator, wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue distally of where tissue is to be cut by the tissue cutting device (Whitman: para 0046, 0053), and wherein the tissue cutting device is immovable longitudinally relative to the fastener actuator (Whitman: para 0051, i.e. “the wedge 603 has disposed thereon a blade 51 having a cutting edge 51a”).
Regarding claim 3, as shown in claim 1, Whitman teaches wherein the tissue cutting device and the fastener actuator are elements of a U-shaped component (Whitman: see fig. 6a); wherein a first leg of the U-shaped component includes the tissue cutting device (Whitman: 51), wherein a second leg of the U-shaped component includes the fastener actuator (Whitman: 603), and wherein the first leg and the second leg are substantially parallel (Whitman: see fig. 6a and 6b, para 0051).
Regarding claim 4, as shown in claim 1, Whitman teaches wherein the tissue cutting device is distal to the fastener actuator (Whitman: see fig. 6a-6b, the blade 51 is touching the distal most end fig. 6b, whereas the fastener actuator in fig. 6a is a distance from the distal most end of 604).
Regarding claim 6, as shown in claim 1, Whitman teaches wherein the body includes a ramp portion (Whitman: 615, 615a) configured to transition the tissue cutting device from 1) an undeployed state in which the tissue cutting device is within the body and incapable of cutting tissue (Whitman: para 0052), and 2) a deployed state in which the tissue cutting device is exposed outside of the body and capable of cutting tissue (Whitman: para 0053-0054, see also positions A-E of cutting device 51 in fig. 6b).
Regarding claim 8, as shown in claim 1, Whitman teaches wherein activation of the actuation wire causes the fastener actuator to deploy the at least one of the plurality of fasteners before causing the tissue cutting device to cut tissue (Whitman: para 0046, 0053).
Regarding claim 15, as shown in claim 1, Whitman teaches wherein the body includes a U-shaped channel (Whitman: 611, especially right most section of 611 as shown in fig. 6a) configured to receive the tissue cutting device and the fastener actuator, and wherein the U-shaped channel is connected to the longitudinal channel (Whitman: para 0048).

Regarding claim 16,  Whitman teaches a tissue fastening device (Whitman: 1610, 11a) comprising: 
a body (Whitman: 604, 606) configured to include a plurality of fasteners (Whitman: 606), wherein the body includes a ramp portion (Whitman: proximal most 607 as shown in fig. 6a); 
an anvil (Whitman: 50) rotatable relative to the body (Whitman: figs. 4a-c); 
a tissue cutting device (Whitman: 51), wherein the body comprises a longitudinal channel (Whitman: 604e) configured to receive the tissue cutting device; 
a fastener actuator (Whitman: 603b) configured to move proximally relative to the body to deploy the plurality of fasteners from the body (Whitman: para 0048, 0051, see also para 0052-0056 and 0106 for detailed explanation of fastener actuation); and 
an actuation wire (Whitman: 605, please note “wire” as defined by Macmillan dictionary is “a long thin piece of metal”, therefore the claims as recited are anticipated. https://www.macmillandictionary.com/dictionary/american/wire_1#wire_4  Accessed 11/19/2022) coupled to the tissue cutting device and the fastener actuator, wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue prior to the tissue cutting device  and the fastener actuator contacting the ramp portion, thereby causing the tissue cutting device to cut tissue (Whitman: the ramp portion has been interpreted as the proximal most 607, therefore at least one of the plurality of fasteners (i.e. distal most fastener) into tissue prior to the tissue cutting device  and the fastener actuator contacting the ramp portion, thereby causing the tissue cutting device to cut tissue).
Regarding claim 21, as shown in claim 6, Whitman teaches wherein the tissue cutting device and the fastener actuator are configured to move proximally across the ramp portion in order to transition the tissue cutting device (Whitman:  para 0052-0054).
Regarding claim 23, as shown in claim 16, Whitman teaches wherein the tissue cutting device is immovable relative to the fastener actuator (Whitman: tissue cutting device is longitudinally immovable relative to the fastener actuator, see para 0051).

Regarding claim 25, Whitman teaches a tissue fastening device (Whitman: 1610, 11a) comprising: 
a body (Whitman: 604, 606) configured to include a plurality of fasteners (Whitman: 606); 
an anvil (Whitman: 50) rotatable relative to the body (Whitman: figs. 4a-c); 
a tissue cutting device (Whitman: 51), wherein the body comprises a longitudinal channel (Whitman: 604e) configured to receive the tissue cutting device; 
a fastener actuator (Whitman: 603b) configured to move proximally relative to the body to deploy the plurality of fasteners from the body (Whitman: para 0048, 0051, see also para 0052-0056 and 0106 for detailed explanation of fastener actuation); and 
an actuation wire (Whitman: 605, please note “wire” as defined by Macmillan dictionary is “a long thin piece of metal”, therefore the claims as recited are anticipated. https://www.macmillandictionary.com/dictionary/american/wire_1#wire_4  Accessed 11/19/2022) coupled to the tissue cutting device and the fastener actuator, wherein actuation of the actuation wire causes the fastener actuator to deploy at least three fasteners into tissue distally of where tissue is to be cut by the tissue cutting device (Whitman: para 0046, 0053, Whitman shows ~64 fasteners that are sequentially deployed by the fastener actuator 603b). 
Regarding claim 27, as shown in claim 25, Whitman teaches wherein the body includes a ramp portion (Whitman: 615, 615a), and wherein the tissue cutting device and the fastener actuator are configured to move proximally across the ramp portion in order to transition the tissue cutting device from 1) an undeployed state in which the tissue cutting device is within the body and incapable of cutting tissue (Whitman: para 0052), and 2) a deployed state in which the tissue cutting device is exposed outside of the body and capable of cutting tissue (Whitman: para 0053-0054, see also positions A-E of cutting device 51 in fig. 6b).
Regarding claim 28, as shown in claim 25, Whitman teaches wherein the tissue cutting device and the fastener actuator are elements of a U-shaped component (Whitman: see fig. 6a); wherein a first leg of the U-shaped component includes the tissue cutting device (Whitman: 51, see fig. 6b), wherein a second leg of the U-shaped component includes the fastener actuator (Whitman: 603 see fig. 6a), and wherein the first leg and the second leg are substantially parallel and comprise the tissue cutting device and the fastener actuator (Whitman: see fig. 6a and 6b, para 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of USPGP# 20110204120 of Crainich (henceforth Crainich).
Regarding claim 2, as shown in claim 1, Whitman does not explicitly teach wherein the tissue fastening device is configured to deploy fasteners distal to the longitudinal channel.
However, Crainich teaches a similar tissue fastening device (Crainich: 20) comprising a body (Crainich: 28, 168) configured to include a plurality of fasteners (Crainich: para 0062), wherein the body defines a longitudinal slot (Crainich: 178) and wherein the tissue fastening device is configured to deploy fasteners distal to the longitudinal channel (Crainich: see fig. 12, fastener holders 170 extend beyond the distal most end of the staple channel 178). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the relative location of longitudinal slot and fasteners of Whitman such that the tissue fastening device is configured to deploy fasteners distal to the longitudinal channel as taught by Crainich in order to allow the tissue fastening device to be used in situations where it is desired to fasten tissue beyond the cut line, thus making the device more versatile.  Furthermore, allowing fastening of tissue beyond the cut line reduces the chance of distal most end of the tissue from coming apart.
Regarding claim 17, as shown in claim 16, Whitman does not teach wherein the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue, proximally of a distalmost fastener of the plurality of fasteners.
 However, Crainich teaches a similar tissue fastening device (Crainich: 20) comprising a body (Crainich: 28, 168) configured to include a plurality of fasteners (Crainich: para 0062), wherein the body defines a longitudinal slot (Crainich: 178) and wherein the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue, proximally of a distalmost fastener of the plurality of fasteners (Crainich: see fig. 12, fastener holders 170 extend beyond the distal most end of the staple channel 178). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the relative location of longitudinal slot and fasteners of Whitman such that the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue, proximally of a distalmost fastener of the plurality of fasteners as taught by Crainich in order to allow the tissue fastening device to be used in situations where it is desired to fasten tissue beyond the cut line, thus making the device more versatile.  Furthermore, allowing fastening of tissue beyond the cut line reduces the chance of distal most end of the tissue from coming apart.
Regarding claim 18, as shown in claim 17, the combination of Whitman and Crainich teaches wherein the plurality of fasteners define a line of fasteners (Crainich: 170 that hold the fasteners), and a distalmost part of the line is distal to a cut line (Crainich: line created by 178) defined by the longitudinal channel.
Regarding claim 24,  as shown in claim 17, combination of Whitman and Crainich does not teaches wherein a distalmost end of the longitudinal channel is approximately 8 mm proximal of the distalmost fastener.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a distalmost end of the longitudinal channel approximately 8 mm proximal of the distalmost fastener, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably fasten and cut tissue, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of USPGP# 20070175950 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 5, as shown in claim 3, Whitman teaches wherein the tissue cutting device and the fastener actuator are monolithic (Whitman: para 0051)
Whitman does not teach wherein the tissue cutting device is immovable in all directions relative to the fastener actuator.
However, Shelton teaches a similar tissue fastening device (Shelton: 10) comprising a tissue cutting device (Shelton: 324) and a fastener actuator (Shelton: 326) wherein the tissue cutting device and the fastener actuator are monolithic (Shelton: see fig. 2 and para 0053, “monolithic” is defined as “consisting of or constituting a single unit” by Merriam-Webster dictionary as https://www.merriam-webster.com/dictionary/monolithic accessed 11/19/2022) wherein the tissue cutting device is immovable in all directions relative to the fastener actuator (Shelton: see fig. 2, para 0053, cutting device 324 and fastener actuator 326 move together as one unit as part of the knife assembly 320)..
Because both Whitman and Shelton teach devices for fastening and cutting tissue, it would have been obvious to one skilled in the art to substitute one device (cutting device rotates relative to the fastener actuator) for the other (cutting device does not rotate relative to the fastener actuator) to achieve the predictable result of reliably fastening and cutting tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of USPGP# 20070034667 of Holsten et al. (henceforth Holsten).
Regarding claim 7, as shown in claim 1, Whitman teaches further comprising a first spacer (Whitman: left 607 in fig. 6a) and a second spacer (Whitman: right 607 in fig. 6a), wherein each of the first spacer and the second spacer is within the body and configured to deploy a fastener (Whitman: para 0047-0048). 
Whitman does not teach wherein the first spacer has a different height than the second spacer.
However, Holsten teaches a similar tissue fastening device (Holsten: 300) comprising a body (Holsten: 510) and  a first spacer (Holsten: 542, fig. 9a-9b) and a second spacer (Whitman: 544, fig. 9a-9b), wherein  each of the first spacer and the second spacer is within the body and configured to deploy a fastener (Holsten: 25a-c) wherein the first spacer has a different height than the second spacer (Holsten: see fig. 9a-b, para 0108).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the first and second spacers of Whitman such that the first spacer has a different height than the second spacer as taught by Holsten in order to allow different sized staples to be used in order to improve balance between the anastomotic strength and the degree of hemostasis at the tissue interface (Holsten: para 0008).

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman.
Regarding claim 22, as shown in claim 1, Whitman does not teach wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue approximately 8 mm distally of where tissue is to be cut.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fastener actuator deploy at least one of the plurality of fasteners into tissue approximately 8 mm distally of where tissue is to be cut, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably fasten and cut tissue, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, as shown in claim 25, Whitman does not teach wherein entireties of the at least three fasteners are deployed into tissue distally of where tissue is to be cut.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make entireties of the at least three fasteners deployed into tissue distally of where tissue is to be cut, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to reliably fasten and cut tissue, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments filed on 8/1/2022 have been fully considered:
All claim objections have been overcome.
All drawing objections have been overcome.
Amended claims have overcome all previous 112 rejections. 
Applicant's arguments with respect to claims 1, 6 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Claim 4 and 16 can also be rejected with Whitman in view of Shelton since in Shelton, the cutting device 324 is behind the fastener actuator 326 and therefore when Whitman is modified with Shelton, the cutting device of Whitman will be more distal (behind) the fastener actuator.
Claim 26 can also be rejected with Whitman in view of Shelton since in Shelton as shown in fig. 5, at least 3 of the fasteners are deployed prior to tissue being cut. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731